Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 1 of 8




  5/8/2020
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 2 of 8
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 3 of 8
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 4 of 8
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 5 of 8
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 6 of 8
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 7 of 8
Case 1:16-cr-00108-WHP Document 187 Filed 05/08/20 Page 8 of 8
